—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered April 13, 1998, convicting him of burglary in the third degree, petit larceny, criminal possession of stolen property in the fifth degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court properly denied the defendant’s motion for a mistrial. The court’s adverse inference charge was an appropriate remedy for the People’s failure to timely comply with the defendant’s discovery demand (see, CPL 240.20 [1] [c]; 240.70 [1]; People v Cunningham, 189 AD2d 821, 822; People v Vargulik, 130 AD2d 530, 531).
The defendant’s remaining contention is without merit. Thompson, J. P., Friedmann, Schmidt and Smith, JJ., concur.